     Case 1:19-cv-00369-DAD-JLT Document 45 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO CORREA,                                 Case No. 1:19-cv-00369-DAD-JLT (PC)

12                        Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                                                     MOTION TO MODIFY DISCOVERY
13           v.                                      AND SCHEDULING ORDER
14    BRAUDRICK, et al.,                             (Doc. 44)
15                        Defendants.

16

17          Plaintiff seeks to modify the Court’s discovery and scheduling order (Doc. 35) to extend

18   the discovery deadline by two months. (Doc. 44.) The current deadline is December 10, 2020.

19   (Doc. 35 at 3.) Upon review of Plaintiff’s motion, and given that Defendants’ exhaustion-based

20   motion for summary judgment is currently pending before the Court (Doc. 37), the Court finds
21   good cause to grant Plaintiff’s request. Accordingly, the Court GRANTS Plaintiff’s motion and

22   sets the following new deadlines:

23          1. The deadline to complete discovery, including filing motions to compel, is February

24                8, 2021; and,

25   ///

26   ///
27   ///

28   ///
     Case 1:19-cv-00369-DAD-JLT Document 45 Filed 11/16/20 Page 2 of 2


 1          2. The deadline to file pretrial dispositive motions is April 9, 2021.

 2   All other deadlines remain in effect.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     November 15, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
